

	

		II

		109th CONGRESS

		2d Session

		S. 2409

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2006

			Mr. Smith (for himself,

			 Mr. Bingaman, Mrs. Clinton, Mr. Nelson

			 of Florida, and Mrs. Lincoln)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to reduce

		  cost-sharing under part D of such title for certain non-institutionalized

		  full-benefit dual eligible individuals.

	

	

		1.Short titleThis Act may be cited as the

			 Home and Community Services Copayment

			 Equity Act of 2006.

		2.Elimination of part D

			 cost-sharing for certain non-Institutionalized full-benefit dual eligible

			 individuals

			(a)In

			 generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act

			 (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—

				(1)in the heading,

			 by striking Institutionalized

			 individuals.—In and inserting

			 “Elimination of cost-sharing for

			 certain full-benefit dual eligible individuals.—

					

						(I)Institutionalized

				individualsIn

						;

				and

				(2)by adding at the

			 end the following new subclauses:

					

						(II)Certain other

				individualsIn the case of an individual who is a full-benefit

				dual eligible individual and who is a resident of a facility described in

				subclause (III) or who is receiving home and community-based services in a home

				setting provided under a home and community-based waiver approved for the State

				under section 1915 or 1115, the elimination of any beneficiary coinsurance

				described in section 1860D–2(b)(2) (for all amounts through the total amount of

				expenditures at which benefits are available under section

				1860D–2(b)(4)).

						(III)Facility

				describedFor purposes of subclause (II), a facility described in

				this subclause is an assisted living facility or a resident care program

				facility (as such terms are defined by the Secretary), a board and care

				facility (as defined in section 1903(q)(4)(B)), or any other licenced facility

				determined appropriate by the Secretary, including a psychiatric health

				facility, a mental health rehabilitation center, and a mental retardation

				developmental disability

				facility.

						.

				(b)Effective

			 dateThe amendments made by subsection (a) shall apply to drugs

			 dispensed on or after the date of enactment of this Act.

			

